Citation Nr: 0815356	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision letter of the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania that denied 
the appellant's claim of entitlement to VA benefits on the 
basis that the evidence did not show that the appellant had 
military service.  The appellant perfected a timely appeal of 
this determination to the Board.


FINDING OF FACT

The appellant is a deserter from the U.S. Army, effective 
June 10, 1969.


CONCLUSION OF LAW

The appellant is not eligible for VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.14 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14. Where an enlistment is 
voided by the service department because the person did not 
have legal capacity to contract for a reason other than 
minority (as in the case of an insane person) or because the 
enlistment was prohibited by statute (a deserter or person 
convicted of a felony), benefits may not be paid based on 
that service even though a disability was incurred during 
such service.  An undesirable discharge by reason of the 
fraudulent enlistment voids the enlistment from the 
beginning.  38 C.F.R. § 3.14(b).

Discharge as a deserter bars all rights of a person under the 
laws administered by the Secretary based upon the period of 
service from which discharged.  38 U.S.C.A. § 5303(a).

In this case, the appellant has asserted service in the U. S. 
Army from February 1963 to May 1969.  However, a May 2006 
letter from the U.S. Army Deserter Information Point 
indicates that the appellant has been considered to be a 
deserter from the U.S. Army, effective June 10, 1969.  Thus, 
rights to VA benefits based on the veteran's asserted service 
are barred by statute.


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


